DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-17 in the reply filed on 17 October, 2022 is acknowledged.
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 17 October, 2022.

Claim Interpretation
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
The only structure positively claimed in claim 1, the independent claim from which claims 2-17 depend, is “a polishing pad, which comprises a polishing layer.” All other limitations in claim 1 are defined in terms of properties that emerge when the pad is used in conjunction with certain non-claimed polishing compositions.
Claims 12-16 are the only claims that provide additional structural limitations to the polishing pad and polishing layer. 
For examination purposes, the claims will be interpreted on the basis that a polishing pad with the structure claimed in claims 1 and 12-16 is capable of performing the functional limitations of all the other claims, which is consistent with applicant’s disclosure in the present application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the fixed layer" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Further, claim 1 is for a polishing pad. The remaining limitations attempt to define structural characteristics relating to a set of surface zeta potentials that emerge when the claimed pad is used in combination with certain polishing compositions. However, the compositions are not claimed. Furthermore, [Relationship 1] and [Relationship 2] are defined in terms of the zeta potentials of the compositions—not the pad. The claims appear to be asserting that there are certain physical properties of a polishing pad that would lead to the claimed zeta potentials (and associated relationships between zeta potentials), but are described in purely functional terms. MPEP § 2173.05(g) advises examiners to “consider the following factors when examining claims that contain functional language to determine whether the language is ambiguous: 
(1) whether there is a clear-cut indication of the scope of the subject matter covered by the claim; 
(2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained; and 
(3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim.”
In the present case:
There is not a clear-cut indication of the scope of the subject matter, as the claimed structure is defined by functional use limitations in all but the most generic terms.
The language states a result obtained, specifically a set of measured parameters that will emerge when the invention is used in polishing with certain compositions.
One of ordinary skill would not know what structure of a polishing pad is being used to obtain the claimed parameters of use.
Consequently, the functional limitations of claim 1 do not provide sufficient information as to what the claimed physical properties are to ensure that a person of ordinary skill in the art would understand the metes and bounds of the claimed subject matter.
Claims 2-11 and 17 similarly describe polishing performance in functional terms without clarifying how the structure of the polishing pad leads to the result, likewise fail to provide sufficient information for a person of ordinary skill to determine the scope of the claimed subject matter, and are therefore indefinite.
Claims 12-16 depend from claim 1 and do not resolve the antecedent basis issue or specifically teach how their structural limitations would satisfy the functional requirements of the preceding claims.
Claims 1-17 will be examined as best understood by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Qian et al. (US 9630293, "Qian"), in view of Prasad (US 6913517), and Miyasaka et al. (US PGPub 20200230780, Miyasaka).
As noted above, nearly all of the limitations of claims 1-11 and 17 are described in functional terms. Claims 12-16 do provide structural limitations for a polishing pad. As best understood by the examiner, a polishing pad that satisfies the structural limitations of all of claims 12-16 would be capable of providing the functions described in claims 1-11 and 17 when used with the proper polishing compositions.

Regarding claims 1 and 12-16:
[Claim 1] Qian teaches a polishing pad, which comprises a polishing layer (polishing layer 20, see Qian fig. 1), wherein:
[Claim 12] the polishing layer comprises a cured product of a composition comprising a urethane-based prepolymer, a curing agent ("first continuous phase isocyanate-terminated urethane prepolymer having 8 to 12 wt % unreacted NCO groups and a first continuous phase curative", Qian 2:10-28), and a foaming agent (Qian col. 10 lines 28-55), and the content of an abrasive in the polishing layer is 5 ppm to 500 ppm. (abrasive at <0.2% wt%, see Qian 13:53-58);
[Claim 13] the urethane-based prepolymer has an isocyanate end group content (NCO%) of 5% by weight to 11% by weight ("isocyanate-terminated urethane prepolymer having 8 to 12 wt % unreacted NCO groups", see Qian 2:10-28; "the (I) side isocyanate-terminated urethane prepolymer has 2 to 12 wt % unreacted isocyanate (NCO) groups", see Qian 9:39-47); 
[Claim 14] the foaming agent comprises a solid phase foaming agent having an average particle diameter of 5 microns to 200 microns, a gas phase foaming agent, or a combination thereof (solid incorporated with particle diameter in range of 0-150 microns; see Qian 6:49-7:14); and
[Claim 16] the polishing layer has a porous structure comprising pores having an average diameter of 10 microns to 40 microns (porous pad with weighted diameter average in the range of 10-50 microns, see Qian 6:49-7:14).
Qian does not teach that: 
[Claim 12] the abrasive in the polishing layer is an inorganic substance; or that
[Claim 15] the content of the curing agent is 18 parts by weight to 27 parts by weight based on 100 parts by weight of the urethane-based prepolymer.
However, Prasad teaches that the use of inorganic abrasives is known in the art (Prasad col. 8:35-9:3); and 
Miyasaka teaches a mix for a polishing pad wherein the content of the curing agent is 18 parts by weight to 27 parts by weight based on 100 parts by weight of the urethane-based prepolymer (curing agent added in amount of 10-60 parts by mass, see Miyasaka paragraph [0077]). 
Consequently, the use of inorganic particles as the substance taught by Qian would have been obvious to a person having ordinary skill in the art as the combination of known prior art elements (Qian's pad made from a urethane-based prepolymer and curing agent containing abrasive particles and the inorganic abrasive particles of Prasad and mixing ratios of Miyasaka) according to known methods (Qian teaches the inclusion of particles and use of curing agent and prepolymer, Prasad teaches the use of inorganic particles, and Miyasaka teaches specific ratios of curing agent), in a fashion that would yield predictable results (Qian teaches the general concepts, so integrating the specifics taught by Prasad and Miyasaka would produce predictable results).
Regarding claims 2-11 and 17, the combination of Qian, Prasad, and Miyasaka teaches a polishing pad having all of the claimed structural elements of claims 1 and 12-16. Such a pad would be capable of providing the functions described in claims 1-11 and 17 when used with the proper polishing compositions.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        

/DON M ANDERSON/Primary Examiner, Art Unit 3733